Citation Nr: 1039699	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for paravertebral muscle 
spasm, degenerative joint disease, L5-S1 (claimed as back pain).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a depressive disorder, 
to include as due to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to March 1981, 
and prior active service of two years, six months, and reserve 
component service, apparently beginning in 1977.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2005, the RO denied a claim for service connection 
for a back disorder.  The Veteran disagreed with that 
determination, and testified at a hearing conducted in April 
2006.  A statement of the case (SOC) was issued in late July 
2006.  In July 2007, the RO notified the Veteran that a 
substantive appeal regarding the denial of service connection for 
a back disorder which had been received on September 20, 2006, 
could not be located.  The Veteran was advised that he could 
submit another appeal.  The Veteran submitted a substantive 
appeal a few days later.  The characterization of the issue in 
and October 2007 rating decision as a request to reopen a claim 
is not accurate.  The issue on appeal is more accurately stated 
on the title page of this Remand.

This appeal originally included three additional issues.  In a 
statement of July 2010, the Veteran's representative indicates 
the Veteran's desire to withdraw his claims for increased 
evaluations for the service connected right shoulder disorder, 
the service connected peptic ulcer disease, and for the service 
connected 5th metacarpal of the right had with wrist disability.  
Accordingly, these issues will are considered withdrawn and will 
not be discussed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted a copy of a favorable June 2009 decision 
from the Social Security Administration (SSA).  The records 
underlying the SSA decision, which discusses, in pertinent part, 
a back disorder and a depressive disorder, must be requested 
before appellate review may be conducted.

The Veteran claims that he has tinnitus as a result of 
medications prescribed by VA for treatment of service-connected 
disabilities.  A final opinion as to whether the Veteran's 
tinnitus may be related to medication prescribed for a service-
connected disability must be DEFERRED until all pending claims 
for service connection have been adjudicated.  Then, medical 
opinion must be obtained.  The medical opinion should address the 
likelihood that the Veteran has tinnitus as the result of any 
medication prescribed for treatment of a service-connected 
disability.

The Veteran has alleged that he injured his back while in service 
in Alaska.  The Veteran has submitted photographs which he has 
indicated were taken in Alaska, including a picture of himself in 
front of a sign which appears to show that the Veteran is on the 
premises of Fort Wainwright, Alaska.  The personnel records 
associated with the claims file show that the Veteran was 
stationed at Fort Jackson, South Carolina, Fort Benning, Georgia, 
Fort Riley, Kansas, and at Fort Lee, Virginia, but do not show 
that the Veteran was at Fort Wainwright, Alaska.  However, the 
Veteran's active service treatment records and service 
administrative records do not appear complete.  In particular, 
there appear to be no records of the Veteran's first period of 
service, and no records for a period of reserve component service 
are associated with the claims files.  Additional records should 
be sought to corroborate the Veteran's contention that he was 
stationed in or present in Alaska.  

As noted in the Introduction above, beginning in August 2007, the 
RO treated the Veteran's claim for service connection for a back 
disorder as a request to reopen the claim.  Because the RO 
treated the claim as a request to reopen, translations were not 
requested for documents submitted in Spanish prior to the 
"request to reopen" in August 2007.  Unfortunately, several 
documents pertinent to the appeal, including the Veteran's 
initial August 2005 claim for service connection for a back 
disorder, were submitted in Spanish prior to April 2007.  Those 
documents have not been translated, but must be translated before 
appellate review may proceed.  The original claim for service 
connection for a back disorder, which appears to have been signed 
by the Veteran on April 8, 2005, but which is date-stamped as 
received by the RO on August 8, 2005, must be translated, as must 
all documents in the file that are written in Spanish.    

The Board notes that, currently, the documents written in Spanish 
for which an English translation has been requested are grouped 
together, followed by the translations.  The English translation 
documents, unfortunately, do not identify the document translated 
from Spanish by title or date.  Therefore, unless the individuals 
assigned to review the file are able to read Spanish, it is not 
possible to determine with certainty which document in English 
relates to which document written in Spanish.  Each English 
translation must be clearly associated with the Spanish document 
translated, each by physical attachment, numbering of each 
document, or other system should clearly links a translation to a 
specific translated document.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records from 
August 2008 to the present.  

2.  Afford the Veteran an opportunity to identify 
any non-VA (private) medical treatment obtained 
since August 2005.

In addition, the Veteran should be afforded the 
opportunity to submit clinical and non-clinical 
evidence that he had symptoms of a back disorder 
proximate to his service discharge in 1981, or 
onset of such symptoms prior to August 2005.  

3.  Request that SSA provide the records from the 
Veteran's application for SSA benefits.  

4.  Ask the Veteran to provide any information he 
may recall regarding the circumstances of his 
presence has about his duty in Alaska, including 
the approximate starting and ending dates when he 
was in Alaska, information as to whether the 
service in Alaska was during active service or 
during reserve component service, and the like.  

5.  Request that the National Personnel Records 
Center search for additional clinical records for 
the Veteran, specifically to include any records 
pertaining to his period of service beginning in 
1977 to 1980.  Request the Veteran's complete 
personnel records, to include performance 
evaluations.  Request that NPRC search for 
additional service treatment records, a 
separation examination for the Veteran's first 
period of service, which apparently ended in 
February 1980, Uniform Code of Military Justice 
(UCMJ) records, psychiatric treatment records, or 
unfiled hospital records for treatment facilities 
at Fort Wainwright, Alaska.  A response from the 
NPRC must be documented.

6.  If service at Fort Wainwright or any other 
location in Alaska, is not verified in the 
records obtained from the NPRC, request records 
from the Veteran's reserve component service from 
the appropriate agency.  

7.  After the development directed above is 
completed, the Veteran should be afforded VA 
examination of the back as necessary to identify 
the etiology and onset of the current back 
disorder.  The claims folder and a copy of this 
Remand should be made available to the examiner 
for review in connection with each examination.  
The examiner should obtain a complete history 
from the Veteran, review the entire claims file, 
and indicate in the examination report that such 
review was performed.  The examiner must comment 
on the Veteran's lay statements as to onset of 
back pain.  Any tests or studies deemed necessary 
for an accurate assessment should be conducted, 
and the results should be associated with the 
claims file and discussed in the examination 
report.  

The examiner should address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that a current 
back disorder is etiologically related to the 
Veteran's service or any incident thereof or had 
its onset during the Veteran's active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that a back 
disorder has been chronic and continuous since 
the Veteran's 1981 separation from active 
service?

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

8.  After all other claims for service connection 
have been adjudicated, except a claim for 
benefits for tinnitus, afford the Veteran a 
psychiatric examination.  The examiner who 
conducts the psychiatric examination MUST be 
provided with a complete list of each disability 
for which service connection has been awarded.  

The claims folder and a copy of this Remand 
should be made available to the examiner for 
review in connection with each examination.  The 
examiner should obtain a complete history from 
the Veteran, review the entire claims file, and 
indicate in the examination report that such 
review was performed.  The examiner must comment 
on the Veteran's lay statements as to etiology of 
a psychiatric disorder.  Any tests or studies 
deemed necessary for an accurate assessment 
should be conducted, and the results should be 
associated with the claims file and discussed in 
the examination report.  

The examiner should address the following:

      (a) Does the Veteran currently manifest a 
psychiatric disorder?  
      (b) If so, what diagnosis should be 
assigned for the current psychiatric disorder?
      (c) Is it at least as likely as not (50 
percent or greater probability) that a current 
psychiatric disorder is etiologically related to 
either the Veteran's service or to any service-
connected disability?  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

9.  After all claims for service connection have 
been adjudicated, the Veteran should be afforded 
audiology examination to determine whether the 
Veteran has tinnitus, if no provider has assigned 
a diagnosis of tinnitus.  The examiner should 
address the following:  Is it at least as likely 
as not that the Veteran experiences tinnitus?

If a diagnosis of tinnitus is assigned, request 
appropriate opinion as to the likelihood that 
tinnitus is etiologically related to any 
medication used to treat service-connected 
disability.  The reviewer who is asked to address 
this question MUST be provided with the claims 
folder for review of the complete list of each 
disability for which service connection has been 
awarded as well as a review of medications 
prescribed for those disabilities.

The Veteran must be asked whether he takes any 
medication for a service-connected disability 
which is prescribed by a non-VA provider.  The 
reviewer must prepared a list of medications used 
to treat the Veteran's service-connected 
disabilities, including medications prescribed by 
VA or prescribed for the treatment of a service-
connected disability by a non-VA provider.  The 
reviewer should address the following:  

      Is it at least as likely as not (50 percent 
or greater probability) that tinnitus is 
etiologically related to a medications or 
medications used to treat any service-connected 
disability?  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

10.  After all evidence has been obtained, obtain 
translation into English of each document written 
in Spanish.  Attach the English translation of 
each document to a copy of the translated 
document, or otherwise provide a system which 
facilitates clear identification of the 
translation which relates to each translated 
document.   

11.  Afford the Veteran examinations as necessary 
to determine impairment of employability due to 
each service-connected disability.

The examiner(s) should describe the industrial 
impairment resulting from each service-connected 
disability, that is, the examiner should describe 
how the service- connected disability impairs the 
Veteran's ability to perform tasks required for 
employment from sedentary employment to heavy 
manual labor.  

12.  Then, review the Veteran's claims file and 
ensure that the foregoing development actions 
have been conducted and completed in full, and 
that no other notification or development action, 
in addition to those directed above, is required.  
If further action is required, it should be 
undertaken prior to further claim adjudication.

13.  Finally, readjudicate the claims on appeal.  
If any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


